

115 HRES 941 IH: Recognizing the importance of public park and recreation facilities and activities and expressing support for the designation of the month of July as “Park and Recreation Month”.
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 941IN THE HOUSE OF REPRESENTATIVESJune 14, 2018Mr. Thompson of Pennsylvania (for himself and Ms. Tsongas) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing the importance of public park and recreation facilities and activities and expressing
			 support for the designation of the month of July as Park and Recreation Month.
	
 Whereas Federal, State, and local public parks and recreation systems are dedicated to conservation efforts and to enhancing the quality of life for all residents in communities around the United States;
 Whereas public park and recreation facilities and activities— (1)provide opportunities for young people to live, grow, and develop into contributing members of society;
 (2)create lifelines and continuous life experience for older members of the community; (3)generate opportunities for people to come together and experience a sense of community;
 (4)pay dividends to communities by attracting businesses and jobs and by increasing housing value; (5)connect citizens to the outdoors, creating a respect and understanding of nature;
 (6)lower chronic disease risk by improving access to physical activity opportunities reducing stress and depression, and improving environmental conditions; and
 (7)bolster environmental and community resilience, allowing people and places to more quickly recover from natural disasters;
 Whereas public park operations and capital spending in the United States generate nearly $154,000,000,000 in economic activity each year and support almost 1,100,000 jobs;
 Whereas 90 percent of people in the United States agree that public park and recreation facilities and activities are important government services, a figure that displays a base of support that spans across all people in the United States, regardless of race, income, gender, or political party affiliation;
 Whereas 74 percent of people in the United States agree that ensuring all members of their community have equitable access to public park and recreation facilities and activities is important;
 Whereas the most economically sound communities are those with ample and healthy public park and recreation facilities and activities;
 Whereas a key factor in business expansion and location decisions is the quality of life for employees, with a premium placed on adequate and accessible public parks and open space;
 Whereas public park and recreation facilities and activities play a vital role in creating active and healthy communities, and people who use public parks and open spaces are three times more likely to achieve the recommended levels of physical activity than nonusers;
 Whereas many parks provide green infrastructure that reduce the heat island effect in urban areas and reduce storm water impacts by as much as 90 percent;
 Whereas 84 percent of park agencies invest in sustainability activities and practices for their environmental benefit;
 Whereas public park and recreation facilities and activities foster a variety of activities that contribute to a healthier United States, such as providing injured military veterans and those with physical disabilities opportunities for physical activity, encouraging communities to promote outdoor activities in order to prevent and manage symptoms related to chronic diseases, working with local school systems to develop science-based curricula to educate children on nutrition and activity, connecting children with nature, and combating obesity in youth;
 Whereas people living within a 10-minute walk of a park have higher levels of physical activity and lower rates of obesity;
 Whereas older adults engage in over 3.5 times more physical activity when they have access to a walking loop or trail at a local public park;
 Whereas the positive impact of outdoor play on a child’s brain has been well documented; Whereas, of the people in the United States—
 (1)70 percent go to their local park; (2)83 percent say they personally benefit from local parks; and
 (3)92 percent say their community benefits from local parks; Whereas community recreation programs at public park and recreation facilities provide children with a safe place to play, access to healthy foods, opportunities to be physically active, opportunities for social-emotional learning, and academic enrichment activities that greatly assist working families with childcare services and help to reduce at-risk behavior such as substance use and gang involvement;
 Whereas nutrition education provided at public park and recreation facilities results in a 20 percent increase in fruit and vegetable knowledge for youth;
 Whereas local parks serve as important transportation hubs for a community, providing access to walking, running and biking pathways;
 Whereas 73 percent of adults believe parks, trails, and open spaces are an essential part of the healthcare system;
 Whereas residents in low-income areas with more tree canopy and street level vegetation had a 37 percent reduced risk of depression; and
 Whereas public park and recreation facilities and activities reduce fuel costs and commute times by providing a place close to home to relax, exercise, and reduce stress: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the great societal value of public park and recreation facilities and activities and their importance in communities across the United States;
 (2)recognizes and honors the vital contributions of employees and volunteers for public park and recreation facilities and activities; and
 (3)supports the designation of a Park and Recreation Month. 